Case 5:20-cv-00408-JGB-SHK Document 26 Filed 07/23/21 Page 1 of 1 Page ID #:100




  1
  2
  3                                         Closed

  4
  5
  6
                          UNITED STATES DISTRICT COURT
  7
             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
  8
  9    JAMES RUTHERFORD                                    Case No. EDCV 20-408 JGB
                                                                     (SHKx)
 10
                                             Plaintiff,
 11
                   v.
 12                                                               JUDGMENT
       EKTA HOSPITALITY
 13
 14                                       Defendant.
 15
 16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 17         Pursuant to the Order filed concurrently herewith, the Court GRANTS
 18   Plaintiff’s Motion to Enforce Settlement Agreement. IT IS ADJUDGED that
 19   Defendant shall pay Plaintiff the amount of $6,500. The Clerk is directed to close
 20   the case.
 21
 22
 23    Dated: July 23, 2021
 24
 25                                           THE HONORABLE JESUS G. BERNAL
                                              United States District Judge
 26
 27
 28
